pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action examines claims 1-20 filed 8/17/20 in this CON of 11405969 now issued US Pat 10,803,468
Effective Date 	4/18/2006
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-20 of US Pat 10,803,468, US Ser 11/405969.  Although the conflicting claims are not identical, they are not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to a series of steps instructing how to target advertising, which is a fundamental economic practice and thus an abstract idea. Ad selected for delivery to user’s second device using correlation with product interest category and history of first user device (subscriber event), this is a method of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – ‘memory’, ‘a processor’, ‘a medium’, ‘subscriber access device’ to perform the claim . generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The steps are computer-implemented, but one could do the steps with pen and paper and speak an ad or hand deliver an ad. 
The additional elements present only a particular technological environment.
The dependent claims 2-13, 15-17, 19-20 add steps which are part of the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element is not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. 
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The additional elements are well-understood and can be seen by picking up an encyclopedia; see The Internet Encyclopedia (2003) already provided to applicant during prosecution of 11/405969 on 6/20/18 and Wiley Encyclopedia of Comp Sci and Engr provided to applicant 12/27/18 during prosecution of 11/405969. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). The claims present no improvements to another technology or technical field, improvements to the functioning of the computer itself, effect a transformation or reduction to a particular state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application, or provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.   We must thus conclude that the claims fail step two as well. 
Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The claim limitations do not improve the technical field that the abstract idea claim limitations invoke.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The dependent claims do not remove the deficiencies in the independent claims.


            		                        CLAIM REJECTIONS - 35 USC § 112, 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 14, 18 (and dependents) is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is not clear what this means:
[Wingdings font/0xA2] updating a product interest correlation score by adding a contribution score to the product interest correlation score and according to  product category information associated with a product source 

How is the verb updating distributed? Is there supposed to be a verb between “and “and “according”? 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

REFERENCES ARE CITED IN THEIR ENTIRETY

Claims 1-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering (U.S. Pat. 6,298,348) in view of in view of Ramer (US PG PUB 2007/0060099) in view of Grannan (US PG PUB 2005/0049886)

CLAIM 1, 14, 18
Eldering shows
[Wingdings font/0xA2] a processing system including 
Eldering Fig 1, 4 and corresponding text 
[Wingdings font/0xA2] a processor 
Eldering Fig 1, 4 and corresponding text 
[Wingdings font/0xA2] an advertising index database 
Eldering Col3Ln20-55
[Wingdings font/0xA2] a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
Eldering Fig 1, 4 and corresponding text 
[Wingdings font/0xA2] searching the advertising index database for a product category according to a subscriber event (Eldering 4:65-5:36) that is identified according to an analysis of electronic activity of a first communication device of a user, 
Eldering Fig 2c and corresponding text 
(Eldering teaches correlation scores for queuing ads Col2:20-3:55)

(9) Although FIG. 1A represents content/opportunity provider 160 and content server 162 as being independently connected to Internet 150, with the consumer's devices also being directly connected to the Internet 150, the content/opportunity provider 160 can also control access to the subscriber. This can occur when the content/opportunity provider is also the cable operator or telephone company. In such instances, the cable operator or telephone company can be providing content to consumer 100 over the cable operator/telephone company access network. As an example, if the cable operator has control over the content being transmitted to the consumer 100, and has programmed times for the insertion of advertisements, the cable operator is considered to be a content/opportunity provider 160 since the cable operator can provide advertisers the opportunity to access consumer 100 by inserting an advertisement at the commercial break.

(16) Consumer profile server 130 can contain a consumer profile which is determined from observation of the consumer's viewing habits on television 108 or consumer PC 104. A method and apparatus for determining demographic and product preference information based on the consumer's use of services such as cable television and Internet access is described in the co-pending application entitled "Subscriber characterization system," filed on Dec. 3, 1998, with Ser. No. 09/204,888 and in the co-pending application entitled "Client-server based subscriber characterization system," filed on Dec. 3, 1998, with Ser. No. 09/205,653, both of which are incorporated herein by reference but which are not admitted to be prior art. When used herein, the term consumer characterization vector also represents the subscriber characterization vector described in the aforementioned applications. Both the consumer characterization vector and the subscriber characterization vector contain demographic and product preference information which is related to consumer 100.
(17) FIG. 1B illustrates an alternate embodiment of the present invention in which the consumer 100 is also profiler 140. Consumer 100 maintains consumer profile server 130 which is connected to a network, either directly or through consumer PC 104 or settop 106. Consumer profile server 130 can contain the consumer profiling system, or the profiling can be performed in conjunction with consumer PC 104 or settop 106. A subscriber characterization system which monitors the viewing habits of consumer 100 can be used in conjunction with the consumer profiling system to create a more accurate consumer profile.
(20)   One advantage of the present invention is that it allows consumer profiles to be updated automatically based on their purchases, and forms a description of the consumer including demographic characteristics and product preferences. This description can be used by advertisers to determine the suitability of advertisements to the consumer. Consumers benefit from the system since they will receive advertisements which are more likely to be applicable to them. 
(21)   The present invention can be used to profile consumers to support the correlation of an advertisement characterization vector associated with an advertisement with the consumer characterization vector to determine the applicability of the advertisement to the consumer. 
(22)   Another feature of the present invention is the ability to price access to the consumer based on the degree of correlation of an advertisement with their profile. If an advertisement is found to be very highly correlated with a consumer's demographics and product preferences, a relatively high price can be charged for transmitting the advertisement to the consumer. From the consumer's perspective, if the correlation between the advertisement and the consumer's demographics or product preferences is high the consumer can charge less to view the ad, since it is likely that is will be of interest. 
(54) The individual measurements of correlation as represented by the correlation vector can be utilized in determining the applicability of the advertisement to the subscriber, or a sum of correlations can be generated to represent the overall applicability of the advertisement.

[Wingdings font/0xA8] wherein the advertising index database includes search histories for a plurality of subscriber access devices  (Eldering Fig 1, 4:40-5:35) including the first communication device, 
(Eldering at least columns 5-6, and 17-20 respectively; consumer profile server aggregates consumer data from point of purchase devices and consumer's personal computer and television; see also figure 1A and corresponding text; at least column 6, lines 44-45, a subscriber characterization system which monitors the viewing habits of the consumer can be used in conjunction with the consumer profiling system to create a more accurate consumer profile),
With respect to monitoring more than one user device and selecting a format to deliver the selected advertisement, Eldering discloses monitoring subscriber viewer habits (Eldering 6:44-45) and monitoring user computer or televisions (see at least figure 1A and corresponding text), Eldering also discloses that users receive ads for viewing/display on pc and/or televisions (4:44-58). 
    PNG
    media_image1.png
    631
    959
    media_image1.png
    Greyscale

RAMER
NOT EXPLICIT in Eldering is 	
search history for a plurality of subscriber access devices  	
Ramer US 20070060099 at least ¶ 91-94, 102, 245, 326, 357
Ramer US 20070060099 ¶ 7 device type, 8, 10-11, device type 27, device type device version device characteristic 75, index specific to device type compatibility 82, device type 176
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the technique taught by Ramer with the ad targeting method disclosed by Eldering since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, namely search history for a plurality of subscriber devices.

NOT EXPLICIT in Eldering phone calling log
[Wingdings font/0xA8] wherein the advertising index database includes a phone calling log history including a log of phone numbers called by the first communication device 
Ramer 20070060099 ¶ 195 phone call history, 204 call and location of call logged, 205-206 calls to merchants, 208 searches clicks likes logged in access database
Ramer 20070060099 Location tracked ¶ 209, Fig 11 and corresponding text 

[Wingdings font/0xA2] updating (Eldering see at least 2:30-3:56 updates, column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are retrieved per a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories, Fig 6A,6B) a product interest correlation score by adding a contribution score to the product interest correlation score and according to  product category ( Eldering Fig 2D) information associated with a product source (Eldering Fig 2C)

(Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are retrieved per a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories. With respect to reviewing more than one user device and selecting a format to deliver the selected advertisement, Eldering discloses monitoring subscriber viewer habits (column 6, lines 44-45) and monitoring user computer or televisions (see at least figure 1A), Eldering also discloses that users receive ads for viewing/display on pc and/or televisions (column 4, lines 44-58).)

(Eldering see at least columns 5-6, lines 59-67 and 17-20 respectively; consumer profile server aggregates consumer data from point of purchase devices and consumer's personal computer and television; see also figure 1A; see also at least column 6, lines 44-45, a subscriber characterization system which monitors the viewing habits of the consumer can be used in conjunction with the consumer profiling system to create a more accurate consumer profile, ad management knowledge system Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or TV viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile. Eldering also shows calculating, by the processing system, a plurality of product interest correlation score matrices according to plurality of subscriber events, wherein each product interest correlation score matrix includes a product interest correlation score for each product category; Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are calculated, effecting a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories)

(Eldering Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile. Eldering see at least column 11, lines 11-16, infer the probability that a consumer will purchase a particular product within a category of products. Eldering see at least column 11, lines 10-16, the weighted purchase data analysis is combined with the product preference vector effectively weighting product interest based on inferred purchase intentions; Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile, Eldering Col 6 ¶2 food product category; weighting the one of the plurality of product categories based on frequency and timing of visits to the web sites in the product category (Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits) 

Eldering invites those of ordinary skill in the art to employ “[a] subscriber characterization system which monitors viewing habits of consumer… in conjunction with the consumer profiling system to create a more accurate consumer profile” (Eldering column 6, lines 44-47) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further although Eldering discloses developing a consumer profile including indicating interest/demographic categories of the consumer which are determined from observation of the consumer’s viewing habits on television or consumer PC (see at least column 6, lines 17-20), Eldering does not specifically disclose all of the claimed details in following procedure. see Eldering monitoring on an advertising management knowledge system, a plurality of uniform resource indicators for a plurality of web sites visited by a subscriber from a first subscriber access device and a second subscriber access device associated with the subscriber (see at least columns 5-6, lines 59-67 and 17-20 respectively; consumer profile server aggregates consumer data from point of purchase devices and consumer's personal computer and television; see also figure 1A; see also at least column 6, lines 44-45, a subscriber characterization system which monitors the viewing habits of the consumer can be used in conjunction with the consumer profiling system to create a more accurate consumer profile, ad management knowledge system Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile), weighting the one of the plurality of product categories based on frequency of visits to the web sites in the product category (Fig 1, 5; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile), determining an the inferred subscriber intent based on purchases and actions taken by the subscriber at the web sites in the product category and duration (timing) of content, services and applications in the one of the plurality of product categories (see at least column 10, lines 43-64, weighting factor determined to determine the importance of a product or product category based on the purchase behavior of the subscriber/user/consumer; see also at least column 6, lines 17-20, user/consumer/subscriber viewing habits used to determine demographic and product interests), monitoring at a router connecting at least one of the first and second subscriber access devices to the internet subscriber transactions to ascertain consumption and duration of content, services and applications in the one of the plurality of product categories (see at least column 9, lines 42-50, the system receives purchase data corresponding to the consumer), calculating on the advertising knowledge management system, product interest correlation scores in each of the plurality of product categories for the subscriber based on the product interest correlation score (see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are calculated; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at le2st column 10, line 9, correlations account ad product categories), reviewing on the advertising knowledge management syste an advertiser database to select an advertisement in at least one of the product categories based on the product interest correlation score (see at least column 5, lines 56-58, see also at least column 7, liens 64-67, ad data stored in the advertisement database is used to target ads to the consumer profiles data), With respect to monitoring more than one user device and selecting a format to deliver the selected advertisement, Eldering discloses monitoring subscriber viewer habits (column 6, lines 44-45) and monitoring user computer or televisions (see at least figure 1A), Eldering also discloses that users receive ads for viewing/display on pc and/or televisions (column 4, lines 44-58), at least two of selecting a television station, selecting an interactive television menu option, selecting content for an internet protocol access device, accessing a resource indicated by a uniform resource indicator, browsing a web site, creating a user profile, carrying out a digital purchase transaction, internet chatting, internet blogging, placing a telephone call, sending an instant message, receiving an instant message, receiving an email, and sending an electronic mail message (see Eldering at least columns 5-6, lines 65-67 and 1-8 respectively, data from point of purchase which may include a web transaction; see also at least column 6, lines 17-20, data consists of observed PC or tv viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile), reducing a product interest correlation score for one of the plurality of product categories when a purchase of a non-perishable item occurs in the one of the plurality of product categories (see at least column 8, lines 18-34, the ad vectors may be set to target any consumer interest category including a consideration of purchase history in which the item purchased is considered in the category but a different item is correlated with the purchase, Eldering provides a non-limiting example using cereal products; Eldering’s cereal example does not limit the Eldering invention to cereal products or grocery products.

NOT EXPLICIT in Eldering is phone calling log history
that is identified based on the phone calling log history, 
(Ramer 20070060099 ¶ 195 phone call history, 204 call and location of call logged, 205-206 calls to merchants, 208 searches clicks likes logged in access database)

    PNG
    media_image2.png
    595
    737
    media_image2.png
    Greyscale

(Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are retrieved per a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories.)

[Wingdings font/0xA8] wherein the product interest correlation score is associated with the product category (Fig 2D) and is part of a product interest correlation score matrix, wherein the updating results in an updated product interest correlation score, 
(Eldering shows correlation score, 3:20-55 update, and Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are calculated, effecting a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories)

[Wingdings font/0xA8] wherein the contribution score is generated according to frequency and timing information associated with previous accesses in the product category determined according to the search histories, 
Eldering
“…ability to price access to the consumer BASED ON THE DEGREE OF CORRELATION of an advertisement with their profile. If an advertisement is found to be very highly correlated with a consumer's demographics and product preferences, a relatively high price can be charged for transmitting the advertisement to the consumer. From the consumer's perspective, if the correlation between the advertisement and the consumer's demographics or product preferences is HIGH the consumer can charge less to view the ad, since it is likely that is will be of interest.”

   Application of a correlation process, as will be described in accordance with FIG. 8B, results in a demographic correlation 556 and a product correlation 558 which can be returned to advertisement records 540. In a preferred embodiment, advertiser 144 uses product correlation 558 and demographic correlation 556 to determine the applicability of the advertisement and to determine if it is worth purchasing the opportunity. In a preferred embodiment, pricing policy 570 is utilized to determine an ad price 570 which can be transmitted from consumer profiling system 500 to advertisement records 540 for use by advertiser 144.”
 
 “ In a preferred embodiment the correlation process involves computing the dot product between vectors. The resulting scalar is the correlation between the two vectors.
 In an alternate embodiment the demographic and product preference parameters are grouped to form sets of paired scores in which elements in the consumer characterization vector are paired with corresponding elements of the ad characteristics vector. A correlation coefficient such as the Pearson product-moment correlation can be calculated. Other methods for correlation can be employed and are well known to those skilled in the art. 
   FIG. 8B shows a flowchart for the correlation process. At step 900 the advertisement characteristics described earlier in accordance with FIG. 5 along with the consumer ID are received by consumer profiling system 500. At step 910 the demographic correlation 556 is computed and at step 920 the product preference correlation 558 is computed. An illustrative example of an algorithm for correlation is presented in FIG. 6b. The system returns demographic correlation 556 and product preference correlation 558 to the advertisement records 540 before exiting the procedure at end step 950. 
   FIG. 9 illustrates two pricing schemes, one for content/opportunity provider 160 based pricing 970, which shows increasing cost as a function of correlation. In this pricing scheme, the HIGHER the correlation, the more the content/opportunity provider 160 charges to air the advertisement. 
   A content/opportunity provider 160 may subsequently determine that there is an opportunity to present an advertisement to consumer 100. Content/opportunity provider 160 can announce this opportunity to advertiser 144 by transmitting the details regarding the opportunity and the consumer ID 512. Advertiser 144 can then query profiler 140 by transmitting consumer ID 512 along with advertisement specific information including the correlation request 546 and ad demographics vector 548. The consumer profiling system 500 performs a correlation and determines the extent to which the ad target market is correlated with the estimated demographics and product preferences of consumer 100. Based on this determination advertiser 144 can decide whether to purchase the opportunity or not. “
Eldering at least Col 6L55-67
   In a preferred embodiment the demographic characterization vector includes interest categories. The interest categories may be organized according to broad areas such as music, travel, and restaurants. Examples of music interest categories include country music, rock, classical, and folk. Examples of travel categories INCLUDE "TRAVELS TO ANOTHER STATE MORE THAN TWICE A YEAR," and travels by plane MORE THAN TWICE A YEAR." … “AT LEAST TWO DIFFERENT LOCATIONS”)

(45) … updating process as illustrated by the pseudocode in FIG. 6A utilizes a weighting factor which determines the importance of that product purchase with respect to all of the products purchased in a particular product category. In a preferred embodiment the weight is computed as the ratio of the total of products with a particular product ID 514 purchased at that time, to the product total purchase, which is the total quantity of the product identified by its product ID 514 purchased by consumer 100 identified by its consumer ID 512, purchased over an extended period of time. In a preferred embodiment the extended period of time is one year.
(46) In the preferred embodiment the product category total purchase is determined from a record containing the number of times that consumer 100 has purchased a product identified by a particular product ID.
NOT EXPLICIT in Eldering is auction but Ramer has it and NOT EXPLICIT in Eldering is delivered to second communication device (although Eldering shows both PC and TV Fig 1 and corresponding text) AND thus
NOT EXPLICIT in Eldering is
[Wingdings font/0xA8] wherein an advertisement is selected during an advertising auction (Ramer 20070060099 at least ¶ 120-122, 225) to be delivered in a communication service to a second communication device of the user (Grannan 20050049886 ¶ 4, 10, 19, claim 9)

Although Eldering details pricing strategies to ensure that advertisers pay advertising fees based on correlations between desired audience and customer profiles (see at least column 13, lines 3-11), NOT EXPLICIT in Eldering is auction (Ramer 20070060099 at least ¶ 120-122, 225)

[Wingdings font/0x77] according to the updated product interest correlation score, 
(Eldering see at least columns 5-6, lines 59-67 and 17-20 respectively; consumer profile server aggregates consumer data from point of purchase devices and consumer's personal computer and television; see also figure 1A; see also at least column 6, lines 44-45, a subscriber characterization system which monitors the viewing habits of the consumer can be used in conjunction with the consumer profiling system to create a more accurate consumer profile, ad management knowledge system Fig 1, 5; see also at least 6:17-20, data consists of observed PC or TV viewing habits; see also at least column 7, lines 11-19, consumer responds to survey questions to provide data to user's own profile. Eldering also shows calculating, by the processing system, a plurality of product interest correlation score matrices according to plurality of subscriber events, wherein each product interest correlation score matrix includes a product interest correlation score for each product category; Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are calculated, effecting a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories)

[Wingdings font/0x77] according to a physical location of the first communication device, and (Ramer 20070060099 ¶ 103)
Ramer 20070060099 Location tracked ¶ 209, Fig 11 and corresponding text ¶ 220, 222-5, 227-31

[Wingdings font/0x77] according to a previous advertisement that had been associated with the user and that is associated with the advertisement that is selected 
Ramer 20070060099 at least ¶ 75 content viewed, ¶  94 other relevant content, ¶ 181 use viewing history to recommend, ¶ 182 search function based on content viewed and clicked  or not clicked, ¶ 240
[0240] In embodiments a sponsored link may be associated with the presentation of results that are retrieved via a search function 142 that is executed using the mobile communication device. For example, if certain results are modified or filtered, such as based on the capability of a particular device to present certain content, a sponsored link may be sponsored only for situations where relevant results can be presented on the mobile communications facility. For example, a sponsor may bid to sponsor links to instructional videos for yoga, but only for presentation on devices that are capable of rendering sample video.

Ramer US 20070060099 at least ¶ 245, 254Ramer US 20070060099 at least ¶ 7, 9, 13, 16, 20, 23, 27, 29

GRANNAN
Although Eldering shows both PC and TV Fig 1 and corresponding text,
NOT EXPLICIT in Eldering is delivered to second communication device
Grannan shows second subscriber access device; the second is at a physical location different from the first content can be communicated from second to first.
[0022] FIG. 5 depicts an exemplary method of the content broker hosting service 110 negotiating on the user's behalf to obtain a new copy of content that was previously purchased by the user. In step 502, the content broker 120 receives a notification from the user that a media asset has been lost, or perhaps the content itself and/or usage rights are to be modified to support playing the content on a different device.
   9. The method of claim 8, wherein the content is adaptable with regard to media format, resolution, fidelity, or bit rate to accommodate a second device without reacquiring the content from a content provider website. 
   39. The method of claim 29, wherein the request for modified content is received at a first computer site and wherein the second version of the content is stored at a second computer site associated with the content provider. 
   40. The method of claim 39, wherein the second version of the content is communicated FROM the second computer site TO the first computer site. 
Grannan 2005/0049886 ¶ 15-18, broadest reasonable interpretation of phone number is ID, Fig 2 and corresponding text)
It would have been obvious to combine Eldering, Grannan. Primary and secondary reference are analogous prior art, both delivering content to user device. Eldering already teaches devices plural – telephone, PC, TV. It would have been obvious to modify Eldering with Grannan for the advantage of sending content to the second device which is already mentioned in Eldering Fig 1 for the advantage of using targeting information from one device to deliver information to user’s other device. 

CLAIM 2
Eldering/Ramer/Grannan shows the above and shows2. The system of claim 1, wherein the operations further comprise 
generating the advertising index database 
Eldering at least 3:20-55
Also
Ramer 20070060099 at least ¶ 189 build a content index, 191, 193

CLAIM 3
Eldering/Ramer/Grannan shows the above and shows3. The system of claim 2, wherein the advertising index database is generated based in part on a call log received from the first communication device Eldering 2:20-3:55 has ad index and
NOT EXPLICIT in Eldering is phone calling log but for 
phone log (Ramer 20070060099 ¶ 195 phone call history, 204 call and location of call logged, 205-206 calls to merchants, 208 searches clicks likes logged in access database)

CLAIM 4
Eldering/Ramer/Grannan shows the above and shows4. The system of claim 1, wherein the first communication device is a cell phoneEldering shows telephone or TV, broadest reasonable interpretation of cellphone is telephone. Eldering 43:40-5:35. 6:15-35. Grannan shows two alternate different devices. Moreover, Ramer choses mobile device

CLAIM 5
Eldering/Ramer/Grannan shows the above and shows5. The system of claim 4, wherein the 
second communication device is a television Eldering 5:1-20
Eldering shows telephone or television, broadest reasonable interpretation of cellphone is telephone. Eldering 3:40-5:35. 6:15-35. Grannan shows two alternate different devices (and therefore second). 
Moreover, Ramer shows mobile device

CLAIM 6
Eldering/Ramer/Grannan shows the above and shows6. The system of claim 4, wherein the 
second communication device is a television set capable of receiving IP based video services 
Eldering 4:40-5:20
CLAIM 7
Eldering/Ramer/Grannan shows the above and shows7. The system of claim 1, wherein the operations further comprise 
[Wingdings font/0xA2] selecting the advertisement based on previous event data for the user 
Ramer 20070060099 ¶ 7, 189, 245, 880
Ramer 20070060099 at least ¶ 75 content viewed, ¶ 94 other relevant content, ¶ 181 use viewing history to recommend, ¶ 182 search function based on content viewed and clicked  or not clicked, ¶ 240
[0240] In embodiments a sponsored link may be associated with the presentation of results that are retrieved via a search function 142 that is executed using the mobile communication device. For example, if certain results are modified or filtered, such as based on the capability of a particular device to present certain content, a sponsored link may be sponsored only for situations where relevant results can be presented on the mobile communications facility. For example, a sponsor may bid to sponsor links to instructional videos for yoga, but only for presentation on devices that are capable of rendering sample video.
CLAIM 8
Eldering/Ramer/Grannan shows the above and shows8. The system of claim 7, wherein the 
[Wingdings font/0xA2] selecting the advertisement is further based on a demographic for the user
Eldering Fig 1 and corresponding text, Abstract, Fig 2d, Fig 6, Fig 8 2:30-3:55
CLAIM 9
Eldering/Ramer/Grannan shows the above and shows9. The system of claim 1, wherein the 
[Wingdings font/0xA2] physical location of the first communication device is determined according to a location of a network element
Ramer at least ¶ 58, 67, 72-74, 114, 271, Fig 1-2

CLAIM 10 
Eldering/Ramer/Grannan shows the above and shows10. The system of claim 1, wherein the 
[Wingdings font/0xA2] physical location of the first communication device is determined via triangulation 
Ramer at least ¶ 271

CLAIM 11
Eldering/Ramer/Grannan shows the above and shows11. The system of claim 1, wherein the operations further comprise 
[Wingdings font/0xA2] receiving a plurality of advertisers' auction bids in a plurality of product categories based on the product interest correlation score 
(Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are retrieved per a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories. With respect to reviewing more than one user device and selecting a format to deliver the selected advertisement, Eldering discloses monitoring subscriber viewer habits (column 6, lines 44-45) and monitoring user computer or televisions (see at least figure 1A), Eldering also discloses that users receive ads for viewing/display on pc and/or televisions (column 4, lines 44-58)

NOT EXPLICIT in Ramer is bid but 
Ramer ¶ 6
 [0006] …a plurality of mobile communication facility usage history characteristics; and receiving a bid for a sponsored content item to be presented on a mobile communication facility, the bid including an amount and at least one usage history characteristic selected from the plurality of usage history characteristics.

CLAIM 12
Eldering/Ramer/Grannan shows the above and shows12. The system of claim 11, wherein the operations further comprise 
[Wingdings font/0xA2] selecting a selected advertisement having a highest bid from the plurality of advertisers 
Ramer at least ¶ 120, 222, 228, 238, 257, 294, 315-316, 329, 390, 421, 459
CLAIM 13
Eldering/Ramer/Grannan shows the above and shows13. The system of claim 12, wherein the
[Wingdings font/0xA2] plurality of advertisers' auction bids are for two or more of the plurality of product categories (Eldering see at least column 10, lines 1-15, column 11, lines 27-30 and figure 8B, items 910 and 920, correlation scores are calculated based on consumer profile data, which is aggregated from “event data,” both demographic correlations and product correlations are retrieved per a matrix Col7Ln53-63; see also at least column 7, lines 9-11, profile data is mapped to interest categories; see also at least column 10, line 9, correlations account ad product categories. With respect to reviewing more than one user device and selecting a format to deliver the selected advertisement, Eldering discloses monitoring subscriber viewer habits (column 6, lines 44-45) and monitoring user computer or televisions (see at least figure 1A), Eldering also discloses that users receive ads for viewing/display on pc and/or televisions (column 4, lines 44-58).)

NOT EXPLICIT in Ramer is bid but 
Ramer ¶ 6
 [0006] …a plurality of mobile communication facility usage history characteristics; and receiving a bid for a sponsored content item to be presented on a mobile communication facility, the bid including an amount and at least one usage history characteristic selected from the plurality of usage history characteristics.


CONCLUSION
Pertinent prior art cited but not relied upon

Mikurak US Pat 7716077

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681